This is an action at law to recover the sum of $1,659 for rentals by the plaintiff corporation for telephone service rendered to the defendants under a contract which is the subject of consideration in an equity suit between the same parties decided herewith. The conclusion reached in that case that the exclusive clause of the contract in controversy does not invalidate the other portions of the agreement disposes of all the questions raised upon the appeal in the present action.
The order of the Appellate Division in this case should, therefore, be affirmed, with costs, and judgment absolute directed against the defendants.
CULLEN, Ch. J., HAIGHT, HISCOCK and CHASE, JJ., concur; GRAY, J., concurs in result.
Judgment affirmed.